Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 10-11, and 15-17 have been considered but are moot in view of the new grounds for rejection.
	The independent claims have been amended to further recite:
	wherein the second core is further configured to control the non-volatile memory to store dummy data in the remaining space of the page to be written depending on the size of the remaining space of the page to be written, when the first write command is not present in the first submission queue.
	In other words, in response to determining an absence of a write command with a suitably-sized write data payload to occupy the space remaining in the page, the controller is configured to apply data padding, thereby filling the remainder of the page’s capacity with dummy data, thereby allowing the page to be written.

New pertinent prior art regarding data padding or dummy data has been identified:
	Yang US 2017/0249209
	[0108]	“because the controller 100 not only stores dummy data but also stores together parity data to fill empty pages for a target word line when performing the second write operation and the parity data is newly generated, a decreased number of data may be read when performing an error correction operation. Therefore, the controller 100 may perform the error correction operation at a high speed.”
When remaining data does not exist, the controller 100 may determine whether any unstable target word lines exist. Then, if unstable target word lines exist, the controller 100 may determine whether the size of empty memory regions corresponding to the unstable word lines is sufficient for storing the size of the selected parity and dummy data. If the size of the empty memory regions is sufficient for storing the size of the selected parity and dummy data the controller 100 may then store the selected parity and dummy data in the empty memory blocks.”
	[0046]	“when remaining data is not divided by the unit of a memory region with no remainder, the controller 100 may perform the second write operation after adding dummy data to the remaining data and thereby causing the remaining data and the dummy data to be divided by the unit of a memory region with no remainder.”
	[0050]	“Target word lines for which the second write operation is to be performed may include a word line to be accessed when remaining data is stored and an unstable word line where data are stored in only partial pages at the time when the trigger has occurred. The controller 100 fills not only remaining data of the data buffer 110 but also parity data and/or dummy data in empty pages corresponding to the target word lines. As a result, after the second write operation is completed, all pages corresponding to a certain word line may store data or be empty in the nonvolatile memory device 200. In this way, by leaving no empty page for the target word lines, stability of data may be enhanced. Further, by storing parity data rather than simply using only dummy data to leave no empty page for target word lines, operational performance may be improved.”
	Hence, Yang discloses a process of writing data to a NAND memory device, where if no suitably-sized data is found, dummy data may be added so that the sum of the remaining data and the dummy data fits the size of a write unit (divisible, or sic “divided by the unit of a memory region with no remainder”).
	In view of this new prior art, the claims are further addressed below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The Examiner suggests “Storage Device, Memory Controller, and Method for Fetching Write Commands From Submission Queues to Perform Full Page Writes”.

Claim Objections
Claim 15 is objected to because of the following informalities:
“when first write command” should recite “when the first write command”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 10-11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takefman US 2015/0324281 in view of Benisty US 2018/0188975 and Lovell US 2019/0012115 as presented previously, and further in view of Yang US 2017/0249209.

Previous claim 1 was addressed as below:
1. A memory controller for controlling a plurality of memory chips of a non-volatile memory, the memory controller comprising:
a first core configured to identify a size of a remaining space of a page to be written in a memory chip on which a write operation is to be performed among the plurality of memory chips and fetch a first write command from a first submission queue among a plurality of submission queues included in a host, the first write command being related to data having a size corresponding to that of the remaining space of the page to be written; and
a second core configured to control the non-volatile memory to store data related to the fetched first write command in the remaining space of the page to be written.

	Claim 1 is directed to a memory controller which determines the remaining space of a page to be written, obtains a write command from a submission queue in the host having a matching data size, and stores the data to the remaining space of the page.


A memory controller for controlling a plurality of memory chips of a non-volatile memory, the memory controller comprising:
Nonvolatile flash memory device, e.g. SSD [0034], comprising chips (use of a “chip address” implies the need to identify one of multiple chips [0005], see also each individual NVM chip 303 [Fig. 3]).
a first core configured to identify a size of a remaining space of a page to be written in a memory chip on which a write operation is to be performed among the plurality of memory chips {and fetch a first write command from a first submission queue among a plurality of submission queues included in a host, the first write command being related to data having a size corresponding to that of the remaining space of the page to be written; and}
Logic in the controller to record and identify the remaining space of a page:
“According to one embodiment, an SSD's FTL is optimized to improve performance of the object store.  For example, sometimes the advertised sector size of an SSD may be different from the inherent sector size of the underlying flash technology.  Legacy file systems may require 512 B or 4 KB sectors while a flash device is organized in 16 KB (or even 32 KB) sectors.  A design trade-off may be made to accept a minimum object size to be the same as the inherent sector size in order to make the FTL more efficient due to the lack of multiple LBAs per flash sector.” [0042]
“[0046] FIG. & illustrates an exemplary object being stored in two contiguous flash pages, according to one embodiment.  Each of the two flash pages, 701 and 702, are 4 Kbytes in size.  A data object 703, indicated by the diamond hatching, has a size greater than 4 Kbytes and is stored in two contiguous flash pages 701 and 702.  The size of the object 703 is not a multiple of 4 Kbytes and there is unused space 704 left over in flash page 702.  According to one embodiment, an OSD utilizes a table to keep track of the unused space between objects stored in contiguous flash pages.  Keeping track of the unused space allows the OSD to insert smaller objects into the unused space prior to a flash page write.  The OSD may retain additional meta-data in the object translation table, including the offset within the LBA where the object data resides. 
[0047] Because data is typically written into a flash memory as one or more buffered pages, the firmware implementing the API for the OSD decides whether a buffered page should be written into the flash memory or held up in the buffer until some of the unused space has been filled with smaller objects.  Heuristics formed from past object sizes may drive the decisions on what object sizes would fit in the remaining space of the buffered page and, in turn, drive the decisions on whether to write the buffered page to the flash memory or hold the data in the buffer.” [0046-0047]
	Hence, Takefman discloses a controller containing logic to identify the remaining space in a page to be written to NVM for the purpose of performing additional write operations to fill the buffered page, thereby supporting the efficient writing of whole pages to the NVM. A write operation to the SSD is inherently to a chip of the SSD.

a second core configured to control the non-volatile memory to store data related to the fetched first write command in the remaining space of the page to be written.
Logic in the controller, e.g. “SSD ctrlr 304” [Fig. 3] to perform write operations in response to a write command, e.g. “request for storing the data object” [0007]:
“The OSD controller 204 operates as a lookup engine for a given key received from the computer system, such as via the data bus 212.  The CAM 205 stores a list of the currently stored objects.  When the OSD controller 204 provides the key to the CAM 205, the CAM 205 matches the key to its list of currently stored objects.  If a match is found, the CAM 205 returns to the OSD controller 204 an object storage pointer to the LBA list in the DRAM 206, which contains the locations of the associated object data stored in the NVM devices 203. The OSD controller 204 also functions as an SSD controller for accessing (e.g., reading, writing, erasing) data in the NVM devices 203.” [Takefman, 0038]
If an OSD uses a standard SSD to store the object data, an OSD controller may implement various methods to manage the use of the SSD logical block address (LBA) space…” [0035]
“301 communicates with an enhanced SSD controller 304 to access (e.g., read, write, erase) the object data stored in the NVM devices 303.” [Takefman, 0040]

However, Takefman is silent to how host write requests are buffered in the host:
…and fetch a first write command from a first submission queue among a plurality of submission queues included in a host, the first write command being related to data having a size corresponding to that of the remaining space of the page to be written;
	Where Takefman is silent, Benisty US 2018/0188975 teaches fetch a first write command from a first submission queue among a plurality of submission queues included in a host, the first write command being related to data having a size corresponding to that of the remaining space of the page to be written: (NVMe standard for SSDs includes providing a plurality of submission queues in the host [0003]; information regarding the size of data in each queue is maintained and accessible to the memory controller for the purpose of intelligent fetching of commands [0027-0028]).
Hence, Takefman indicates a need for write commands having a payload of a particular size to fill a page, and Benisty discloses an SSD standard and method for buffering write commands in a host where the size of the write command payloads may be predicted or estimated.
Accordingly, each element was known in the prior art. It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate Benisty’s NVMe SSD standard including submission queues and control logic for fetching appropriately-sized write commands therefrom to the fetching of host commands in Takefman in order to allow the memory device to acquire appropriately-sized write data directly from the host memory for the purpose of performing full-page writes. Further, the results would have been predictable as each element is used as in the prior art 

	A final point of differentiation may be that Takefman does not specifically state that the amount of write data matches the remaining space (“or held up in the buffer until some of the unused space has been filled with smaller objects” [0047]). However, the skilled artisan would have reasoned that filling the page provides the most efficiency in terms of space utilization because it results in the least amount of unused space.
	Similar reasoning is found in other prior art, e.g. Lovell US 2019/0012115: “When one or more data sectors 188 evenly fit into a map page…184 will efficiently occupy a memory page…a less-than-full map page…creates performance bottlenecks due at least in part to the empty map page space 198 that can result in large amounts of unused non-volatile memory space or large processing endeavors to slew the empty map space with other data sectors” [0029]. There is a tradeoff between space utilization and latency when deciding whether to wait for a right-sized sector [0030].
	Hence it would have been obvious to the skilled artisan before the effective filing date to hold the page in the buffer in the system of Takefman until the page is full, as taught by Lovell, in order to maximize the amount of space used and therefore minimize the amount of wasted space.

	In contrast to previous claim 1, amended claim 1 further recites:
	wherein the second core is further configured to control the non-volatile memory to store dummy data in the remaining space of the page to be written depending on the size of the remaining space of the page to be written, when the first write command is not present in the first submission queue.
	Amended claim 1 further includes wherein the memory controller is further configured to perform data padding when a write command having payload data of a suitable size to fill the page is not available.
	Where the combination is silent, Yang US 2017/0249209 discloses:
	[0108]	“because the controller 100 not only stores dummy data but also stores together parity data to fill empty pages for a target word line when performing the second write operation and the parity data is newly generated, a decreased number of data may be read when performing an error correction operation. Therefore, the controller 100 may perform the error correction operation at a high speed.”
	[0043]	“When remaining data does not exist, the controller 100 may determine whether any unstable target word lines exist. Then, if unstable target word lines exist, the controller 100 may determine whether the size of empty memory regions corresponding to the unstable word lines is sufficient for storing the size of the selected parity and dummy data. If the size of the empty memory regions is sufficient for storing the size of the selected parity and dummy data the controller 100 may then store the selected parity and dummy data in the empty memory blocks.”
	[0046]	“when remaining data is not divided by the unit of a memory region with no remainder, the controller 100 may perform the second write operation after adding dummy data to the remaining data and thereby causing the remaining data and the dummy data to be divided by the unit of a memory region with no remainder.”
	[0050]	“Target word lines for which the second write operation is to be performed may include a word line to be accessed when remaining data is stored and an unstable word line where data are stored in only partial pages at the time when the trigger has occurred. The controller 100 fills not only remaining data of the data buffer 110 but also parity data and/or dummy data in empty pages corresponding to the target word lines. As a result, after the second write operation is completed, all pages corresponding to a certain word line may store data or be empty in the nonvolatile memory device 200. In this way, by leaving no empty page for the target word lines, stability of data may be enhanced. Further, by storing parity data rather than simply using only dummy data to leave no empty page for target word lines, operational performance may be improved.”

	Yang discloses a process of writing data to a NAND memory device to fill unfilled memory regions. However, if no suitably-sized write data is found, dummy data may be appended by the controller so that the sum of the remaining data and the dummy data fits the size of a write unit (becomes an integer multiple of a basic write unit, or sic “divided by the unit of a memory region with no remainder” [0046]).

	In the combination, it was noted that one option to take when unable to fill empty storage regions is to wait for suitably sized data to become available. The skilled artisan would reason, however, that this wait time directly affects the latency of the write operation because the write is delayed until appropriate data is received. See, e.g. Lovell’s concerns regarding how waiting for a right-sized data sector may lock up a map page, thus causing delays or complications in the storage device [0030]. Hence, it is apparent that while some amount of wait time is acceptable, an unbound wait time may have undesirable effects on the storage device.
To handle such problems, Lovell suggests: “If a combinable second runt data sector is not present or forecasted in the near future, such as within the next second, hour, or day, the runt module can move the initial runt data sector to a non-volatile memory location in step 254, if the cache memory was not already non-volatile. It is contemplated that step 254 moves the runt data sector to a dedicated non-volatile runt memory, such as rotating hard disk drive or slow solid-state memory, that is separate and different than the cache memory.” [0043]. This solution notably requires the runt to be written to additional storage, either to additional storage or cause additional writes on the SSD.
In contrast, Yang provides a complementary process for handling unfilled regions. For memory regions which are expected to have intolerable wait times, rather than waiting for appropriate data, storing the data runts elsewhere, or leaving the memory regions empty when no suitably-sized data is available, it is possible to apply Yang’s technique of adding dummy data and parity data, thereby allowing the write to proceed while also improving the stability of the data and improving error correction rates [0050; 0108]. In effect, this allows data runts which would otherwise not be written during the preferred time window to be written immediately.
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify the controller of the combination to incorporate Yang’s practice of adding dummy data and parity data to enable writing to an unfilled memory region to the system of the combination in order to improve the stability of the data and improve error correction speed, while avoiding the need for writing (and rewriting) data runts or providing additional storage for such data runts.

2. The memory controller according to claim 1, wherein the memory controller comprises a memory storing submission queue information that includes information on each of the plurality of submission queues.
	The combination teaches claim 1. Benisty further discloses wherein the memory controller comprises a memory storing submission queue information that includes information on each of the plurality of submission queues (“device controller 108 includes a command monitor 400 that collects submission queue statistics and a storage device resource monitor 402 that monitors storage device resource state…” [Benisty, 0027]).

4. The memory controller according to claim 2, wherein the memory further stores non-volatile memory state information comprising the size of the remaining space of the page to be written.
The combination teaches claim 2. Takefman US 2015/0324281 discloses storing a table for tracking unwritten space in one or more flash pages (“A data object 703, indicated by the diamond hatching, has a size greater than 4 Kbytes and is stored in two contiguous flash pages 701 and 702.  The size of the object 703 is not a multiple of 4 Kbytes and there is unused space 704 left over in flash page 702.  According to one embodiment, an OSD utilizes a table to keep track of the unused space between objects stored in contiguous flash pages.  Keeping track of the unused space allows the OSD to insert smaller objects into the unused space prior to a flash page write.  The OSD may retain additional meta-data in the object translation table, including the offset within the LBA where the object data resides.” [0046]).

5. The memory controller according to claim 1, wherein the first core of the memory controller is further configured to access the first submission queue to determine whether the first write command is present in the first submission queue.
	The combination teaches claim 1, wherein the first core of the memory controller is further configured to access the first submission queue to determine whether the first write command is present in the first submission queue.
Lovell further discloses accessing buffers to identify runts which may be used to fill the empty space of a map page (“continuously, or sporadically, evaluating the data stored in one or more buffers in a data storage system to proactively and reactively identify runts.” [0030]).


Benisty further discloses that the submission queues may each be associated with a different expected command size [0021-0022], and that each queue may also be associated with a “number of pending commands” [0021].
Further, an objective of the intelligent command fetching is to fill a page (“it may be desirable to select a number of random writes to fill a page of storage device memory…command monitor 400 may determine that one of submission queues 1121 through 112n has historically contained mostly random writes of small size, such as 4 kilobytes. Submission queue selector 404 may then fetch enough random writes from the identified queue to fill a page and may select a number of random writes from that queue to fill the page.” [Benisty, 0026]).
Benisty discloses specifically tracking the size of writes in each of the submission queues, selecting a submission queue, and fetching enough write data to fill a page.
In view of the combination, the skilled artisan would have reasoned that fewer commands would need to be fetched if the data size matches the amount needed, as per Lovell’s use of a best-fit selection algorithm [0029-0030].
	Hence, it would have been obvious to the skilled artisan before the effective filing date to check a corresponding submission queue as disclosed by Benisty for a write command having a “right-sized” [0030] data sector as disclosed by Lovell in order to provide data to fill the page in order to minimize wasted space in the page and to perform the page fill with fewer operations (fewer fetches).

6. The memory controller according to claim 5, wherein the first core of the memory controller is further configured to determine whether the size of the remaining space of the page to be written exceeds a minimum data size when the first write command is not present in the first submission queue.
	It is noted that claim 6 does not specifically require a causal relationship between the determination that the command is not present and the determination of whether the size exceeds a threshold. 
	The combination teaches claim 5, wherein the first core of the memory controller is further configured to determine whether the size of the remaining space of the page to be written exceeds a minimum data size when the first write command is not present in the first submission queue (“a map page 184 can be considered full as long as a threshold percentage of the page 184 is occupied by data sectors” [Lovell, 0032]). When enough sectors have been written to the map page, the map page may be determined to be full, even when no suitably sized write commands are present in a submission queue.
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine Lovell’s alternative fill condition to the system of the combination in order to reduce the time the page in the buffer must wait to reach a filled condition, thereby reducing the time the page waits in the buffer and thus improving storage performance via higher throughput and/or lower latency.

Claim 10 is rejected on similar grounds as claim 1, as it is the storage device containing the controller of claim 1. Claim 10 further recites a nonvolatile memory comprising memory chips (chips 303 [Fig. 3]; flash SSD [0034] comprising a ranks of chips [0037]).
	Claim 11 is rejected on similar grounds as claim 6, as it is the storage device containing the controller of claim 6.
	Claim 15 is rejected on similar grounds as claim 1, as it is the method performed by the controller of claim 1.

	Claim 17 is rejected on similar grounds as claim 6, as it is the storage device containing the controller of claim 6. It is further noted that the determining step of claim 17 is not given patentable weight because claim 17 is directed to a method claim having contingent limitations, where the condition is not positively recited. See MPEP 2111.04.II.

Allowable Subject Matter
Claims 3, 7-9, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
3. The memory controller according to claim 2, wherein the submission queue information comprises a depth, a base address, an identification (ID), a type of a queued command of each of the plurality of submission queues, and a size of data related to the queued command.
	The combination teaches claim 2. Benisty further discloses the submission queue information comprises {a depth, a base address, an identification (ID),} a type of a queued command of each of the plurality of submission queues (“a command type” [Benisty, 0052]), and a size of data related to the queued command [Benisty, 0027].

	Accordingly, claim 3 is considered to contain allowable subject matter.

7. The memory controller according to claim 6, wherein the first core of the memory controller is further configured to wait for a given time period without fetching a write command from other submission queues than the first submission queue, when the size of the remaining space of the page to be written is the minimum data size or less.
	Claim 7 is directed to a wait period for which a controller may wait for a right-sized command to be provided in the submission queue. The combination teaches claim 6 as presented. Lovell further discloses a similar step of waiting for a right-sized data sector to fill a map page.
Lovell also discloses that waiting for a perfect match may add latency or complicate buffer management [0030]. Hence, there is a known tradeoff between (1) wait time and space efficiency and (2) buffer delays and management complexity.
However, Lovell is silent to specifically placing an upper bound on latency by setting a particular wait time where the controller refrains from fetching from other submission queues. None of the other cited prior art of record appear to teach or suggest the combination of features recited.
Accordingly, claim 7 is considered to contain allowable subject matter.
Claims 8, 12-13 and 18-19 recite similar subject matter and is considered similarly.

9. The memory controller according to claim 6, wherein the first core of the memory controller is further configured to fetch one or more second write commands from one or more second submission queues other than the first submission queue when the size of the remaining space of the page to be written exceeds the minimum data size; and
wherein the second core of the memory controller is further configured to control the non-volatile memory to store data related to the second write commands in the remaining space of the page to be written.
	The combination teaches claim 6 as presented. However, none of the cited prior art appears to teach or suggest fetching from secondary submission queues rather than the first submission queue when the remaining space is greater than the minimum data size.
	Accordingly, claim 9 is considered to contain allowable subject matter.
	Claims 14 and 20 recite similar subject matter and are considered similarly.

Remarks
	The Examiner further suggests amending claim 6 to positively recite “in response to a determination that the first write command is not present in the first submission queue” to specify a causal relationship between the determining step of base claim 5 and the determining step of 6. Similar changes are suggested in claims 11 and 17.
Additionally, claim 17 should expressly recite a step of “determining that the first write command is not present in the first submission queue” for the additional reason that steps contingent on such a determination are currently not given patentable weight because they are not positively recited. See MPEP 2111.04.II as above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136